Case 3:19-cv-05346-TLF Document 14 Filed 05/28/19 Page 1of1

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON
AT TACOMA

VICKI MARCH, DAVID VIERS,
individually and on behalf of all others
similarly situated, THE WASHINGTON
STATE COMMUNICATION ACCESS
PROJECT, a Washington Corporation, THE
OREGON COMMUNICATION ACCESS
PROJECT, an Oregon Corporation, and the
ASSOCIATION OF LATE DEAFENED
ADULTS, an Illinois Corporation

Plaintiffs,
Vv.

CINETOPIA LLC, a Washington Limited
Liability Company,

Defendant.

 

 

O

bd

JUDGMENT IN A CIVIL CASE

CASE NUMBER: 3:19-cv-05346-TLF

Jury Verdict. This action came before the Court for a trial by jury. The issues have been

tried and the jury has rendered its verdict.

Decision by Court. This action came to consideration before the Court. The issues have
been considered and a decision has been rendered.

THE COURT HAS ORDERED THAT:
1) Cinetopia is permanently enjoined to comply with all provisions of 28 C.F.R. § 36.303(g)
as they apply to movie captioning as those provisions now exist and as they may be

amended from time to time.

2) Judgment is for Plaintiffs. Plaintiffs are entitled to recover all reasonable litigation
expenses, including reasonable attorneys’ fees, as agreed upon by the parties.

Dated this 28" day of May, 2019.

William M. McCool <TR

 
